COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  HECTOR MANUEL PABON,                            §                No. 08-18-00152-CR

                             Appellant,           §                  Appeal from the

  v.                                              §           County Criminal Court No. 2

  THE STATE OF TEXAS,                             §             of El Paso County, Texas

                              State.              §                (TC# 20160C10508)

                                                  §

                                            ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until March 27, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Eduardo N. Lerma, Sr., the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before March 27, 2019.

If the brief is not filed, the Court will refer the matter to the trial Court to conduct a hearing to

determine why the Appellant’s brief was not been filed.


               IT IS SO ORDERED this 6th day of March, 2019.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.